DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 is objected to because of the following informalities:  Line 17 recites the limitation "has bend structure" which examiner believes should be "has .  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 1 recites the limitation “bend structure” in line 17 and line 23. The “bend structure” is indefinite as the metes and bounds of a bend structure in the instant application are not clear. A bend structure can refer to a serpentine type structure, a cylindrical structure, a stacked structure where a passage from one layer of the stack to another can be considered a bend by one having ordinary skill in the art.
	Claim 1 recites the limitation “a thickness direction due to a bend of the insulating part” in line 19-20. The “thickness direction due to a bend of the insulating part” is indefinite as the metes and bounds of a thickness direction due to a bend of the insulating part in the instant application are not clear. In order to advance prosecution, the examiner is interpreting this limitation to be “a stacking direction”.

	Claims 1 and 7 recite the limitation “a plan structure” in line 23-24 and line 2-3, respectively. It is unclear if “a plan structure” is meant to be the structure of the claimed invention in plan view, or the claimed invention in a planar, versus folded, structure. In order to advance prosecution, the examiner is interpreting this limitation to be “a plan view structure”.

Claims 2-3 recite the limitation “a width” of the cathode tab, the anode tab, the cathode layer and the anode layer. It is unclear how “a width” is defined between the relevant features.

Claim 4 recites the limitation “the power generating element has a structure in which a plurality of the power generating unit is stacked”. Claim 1 recites the limitations “An all solid state battery comprising:…a power generating element…[further comprising] a first power generating part, a second power generating part, and an insulating part; the first power generating part and the second power generating part respectively comprises a power generating unit including a cathode layer, a solid electrolyte layer, and an anode layer; the all solid state battery has bend structure in which the first power generating part and the second power generating part are stacked”. Thus, there is a power generating element comprised of a first and second power generating part and each power generating part respectively comprises a power generating unit. According to claim 1, then the power generating element is made up of at least two power generating units as the power generating element comprises a first and second power generating part each of which, respectively, comprises a power generating unit, which are stacked. Claim 4 therefore recites no new material as the limitations of claim 4 are met by claim 1.
	In order to advance prosecution, the examiner claim 4 to mean there is “a plurality of power generating element” stacked in the thickness direction.

Claims 5 and 6 recite the limitation “the plurality of the power generating element”. There is insufficient antecedent basis for this limitation in the claim. In order to advance prosecution, the examiner is using the interpretation of claim 4 “a plurality of power generating element” as the antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaben (US PGPUB No. US20140308576A1) in view of Dasgupta (US Patent No. US5498489).
Regarding claim 1, Gaben discloses an all solid state battery (Gaben, “all-solid-state thin film batteries” [0037]) comprising a cathode current collector (Gaben, cathode collector, Fig. 2 element 13, [0077]), a cathode tab connected to the cathode current collector (Gaben, "Different connectors can also be soldered onto the ends of batteries...Their connectors can then be in the form of wires, tabs or other." [0224], Fig. 4 element 35),  an anode current collector (Gaben, anode collector, Fig. 2 element 13, [0077]), an anode tab connected to the anode current collector (Gaben, "Different connectors can also be soldered onto the ends of batteries...Their connectors can then be in the form of wires, tabs or other." [0224], Fig. 4 element 35), a power generating element formed between the cathode current collector and the anode current collector (Gaben, “battery with a “collector/anode/electrolyte/cathode/collector” type of stacked structure” [0037], [0069], [0254]), wherein the power generating element comprises a first power generating part, a second power generating part (Gaben, “a stack or winding 10 of battery electrodes” [0077]), and an insulating part (Gaben, “each cathode 12 is separated from its anode 14 by a separator 11 that performs the function of transporting lithium ions through its electrolyte impregnated pores, and providing electrical insulation between the electrodes” [0077], Fig. 2 element 11 and all related text), a first power generating part and the second Gaben, “battery with a “collector/anode/electrolyte/cathode/collector” type of stacked structure” [0037], cathode Fig.2 element 12, Fig. 3d element 24, anode Fig. 2 element 14. Fig. 3a-d element 21, separator electrolyte impregnated pores, Fig.2 element 11, electrolyte Fig. 3a-d element 22, 22', 22' and all related text), the all solid state battery in which the first power generating part and the second power generating part are stacked in a thickness direction (Gaben, “a stack or winding 10 of battery electrodes” [0077], Fig. 2, Fig. 3(d), Fig. 4, Fig. 8-11, Fig. 25 and all related text), both of the cathode tab and the anode tab are arranged at a same side of the all solid state battery (Gaben, "These contact zones may be on opposite sides of the stack to collect current as shown in FIG. 4, but they may also be on the same sides or on adjacent sides." [0196]) and when the bend structure is developed to a plan structure (Gaben, Fig. 3(d) where element 22, 22’ and 22’’ are known in the art as material being able to also provide an insulating structure, cf. [0077], provide a bend structure in the battery of Gaben), the cathode tab and the anode tab are located in a diagonal relationship, where the "diagonal relationship" refers to a relationship where one of the cathode tab and the anode tab is arranged at a first side of the all solid state battery, and the other of the cathode tab and the anode tab is arranged at a second side opposite to the first side. ([0020] instant application), where Fig. 4 satisfies this definition having element 35 and 36 arranged at a first side and the other tab is arranged at a second side opposite to the first side, satisfying the limitations of the claim. 
Gaben does not teach explicitly (see discussion above concerning the “bend structure”) wherein the all solid state battery has bend structure in which the first power generating part and 
However, Dasgupta discloses an all solid state battery with a bend structure (Dasgupta, “folded assembled laminates forming stacked electrochemical cells” col. 7 line 23-24, Fig. 2 and all associated text) in which the first power generating part (Dasgupta, "1 represents the negative electrode plates affixed to the negative electrode support laminate 2" col. 6 line 13-15, Fig. 2 elements 1, 2 and all associated text) and the second power generating part (Dasgupta, "4 represents the positive electrode plates affixed to the positive electrode support laminate 6" col. 6 line 15-17, Fig. 2 elements 4, 6 and all associated text) are stacked in a thickness direction due to a bend of the insulating part (Dasgupta, “The laminates are assembled such that one set of one polarity electrodes corresponds to another set of the opposite polarity electrodes, thus making up a series of separate electrochemical cells composed of a pair of opposite polarity electrode plates and electrolyte laminate sandwiched between the electrode plates… The space between two adjacently mounted electrode plates is such that it allows folding of the laminates together with the discrete electrode plates located between” col. 6 line 25-36, “For the sake of clarity, the continuous, flexible, foldable lithium ion containing polymer laminate electrolyte referred to may be any one of the following: …a laminated mixture of an insulating organic polymer” col 4 line 37-46, Fig. 2 element 8 and all associated text), allowing the battery to generate a higher current density without forming creases/bulges in the laminate, which can lead to reduced performance and lifetime of a stacked battery (Dasgupta, “the greater the area of contact between the respective electrode and the appropriate portion of the electrolyte, the higher is the current density that the battery is capable of generating.” col. 1 line 34-37, “folding of the laminates together with the discrete electrode plates located between them without forming creases or bulges in the laminates" col. 6 lines 33-35, which can cause "distortions [which] lead to cracks, breaks, crumbling and similar manifestations of mechanical stress, all of which are likely to reduce the efficiency of performance and service life of the stacked battery” col. 2 lines 27-31)
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to incorporate the teaching of Dasgupta within the all sold state battery of Gaben to have a bend structure in which the first power generating part and the second power generating part are stacked in a thickness direction due to a bend of the laminate insulating part with a reasonable expectation of success.

Regarding claim 2, Modified Gaben satisfies all of the limitations of claim 1 as laid forth above. Modified Gaben further discloses wherein a total of a width of the cathode tab and a width of the anode tab is a width of the cathode layer or more (Gaben, Fig. 4 elements 35 and 36 are of a width more than the cathode layer element 24).

Regarding claim 3, Modified Gaben satisfies all of the limitations of claim 1 as laid forth above. Gaben further discloses wherein a total of a width of the cathode tab and a width of the anode tab is a width of the anode layer or more (Gaben, Fig. 4 elements 35 and 36 are of a width more than the anode layer element 21).

Regarding claim 4, Modified Gaben teaches wherein there is a plurality of power generating element stacked in a thickness direction (Gaben, “All the following figures show only two cells in the stacks, but it is obvious that the number of stacked cells can be much higher.” [0198], Fig. 8-11, 25 and all associated text).

Regarding claim 5, Modified Gaben further teaches wherein the plurality of the power generating element is connected to each other in parallel (Gaben, “parallel assemblies of the battery elements” [0195]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaben (US PGPUB No. US20140308576A1) in view of Dasgupta (US Patent No. US5498489) and in further view of Practical Electronics for Inventors (4th edition, March 24, 2016).
Regarding claim 6, Modified Gaben teaches all of the limitations of claim 4 as set forth above. Gaben does not teach wherein the plurality of the power generating element is connected to each other in series.
	However, Practical Electronics for Inventors teaches wherein batteries are placed in series to increase the supply voltage (Practical Electronics for Inventors P. 67). Insofar as Practical Electronics for Inventors discusses batteries, it is pertinent to the field of endeavor and a battery in similarly functioning power generating elements would have a reasonable expectation of success. 
	Therefore, it would have be obvious to a person having ordinary skill in the art to have incorporated the teachings of Practical Electronics for Inventors with modified Gaben obtaining power generating element in series connection to each other to increase the supply voltage with a reasonable expectation of success.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaben (US PGPUB No. US20140308576A1) in view of Dasgupta (US Patent No. US5498489) in further view of Min (WO2015046711A1 using the machine English translation from Espacenet provided)
Regarding claim 7, Modified Gaben teaches all of the limitations of claim 4 as laid out above. Modified Gaben does not explicitly teach a structure where the length of each of the insulating part in the plurality of power generating element increases along with the thickness direction 
Min, however, discloses a battery having a bend structure (Min, “battery can be classified into a stacked structure, a winding type (jelly roll type) structure, or a stack / folding type structure” p. 1 line 20-21) comprising a first power generating part, a second power generating part, and an insulating part (Min, “The second basic unit 120 includes the first electrode 121, the first separator 122, the second electrode 123” p. 5 line 23, “the separator has the largest size for insulation” p. 5 line 40-41, Fig. 1 elements 20-23, Fig. 2 elements 110-114, 120-124 and all associated text) wherein a length of each of the insulating part in the plurality of the power generating element increases along with the thickness direction (Min, “one or more first basic unit bodies having a first size and one or more second basic unit bodies having a second size larger than the first size are stacked” p. line, Fig. 1, Fig. 2 elements 112, 114, 122, 124, Fig. 3 elements 112, 114, 122, 124  and all associated text) so as to be easily stacked in multiple stages, thereby increasing work efficiency and productivity (Min p. 4 line 37-38).
It would have, therefore, been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Min into the solid state battery of modified Gaben wherein, when the bend structure is developed to a plan structure, a length of each of the insulating part in the plurality of the power generating element .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shackle (US Patent No. US5300373A) discloses an electrochemical cell stack, Qin (CN208767406U using the machine English translation from Espacenet provided) discloses the current collector extends beyond the material layer to form the tabs, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED HANSEN/Examiner, Art Unit 1728                

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728